            Case 1:17-cv-02656-APM Document 18 Filed 04/01/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
MATTHEW ALLEN,                             )
                                           )
                  Plaintiff,              )
                                          )
            v.                            )   Case No. 1:17-cv-2656 (APM)
                                          )
U.S. DEPARTMENT OF THE INTERIOR           )
                                          )
                  Defendant.              )
__________________________________________)

                                    JOINT STATUS REPORT
       Plaintiff, Matthew Allen, and Defendant, the United States Department of the Interior

(“DOI”), submit this Joint Status Report as ordered by its minute order of December 19, 2018, to

apprise the Court of their progress in resolving this Freedom of Information Act (“FOIA”) case.

       1.        Plaintiff’s request to DOI sought approximately 34 categories of records

pertaining to a decision to terminate plaintiff’s Senior Executive Service (“SES”) position during

his probationary period.

       2.        Initially, DOI identified approximately 50,000 emails potentially responsive to the

request. However, after de-duplication, DOI identified 20,000 unique emails potentially

responsive to the request.

       3.        DOI committed to process 1,000 pages/month, and has made a total of ten

productions. DOI’s production has been delayed due to the lapse in federal appropriations from

December 2018 to January 2019. Since the last status report filed December 19, 2018, DOI has

completed the following production:

   •   March 12, 2019 – released 1,239 pages

       4.        DOI anticipates making an additional production of approximately 1,200 pages by

April 5, 2019.
          Case 1:17-cv-02656-APM Document 18 Filed 04/01/19 Page 2 of 3



Respectfully submitted,


 s/ Katherine Atkinson________             JESSIE K. LIU
 Katherine R. Atkinson, Bar No. MD17246    D.C. Bar No. 472845
 Lauren Naylor, D.C. Bar No. 1044317       United States Attorney
 Wilkenfeld, Herendeen & Atkinson          for the District of Columbia
 1731 Connecticut Ave., NW
 Third Floor                               DANIEL F. VAN HORN
 Washington, D.C. 20009                    D.C. Bar No. 924092
 (202) 765-2253                            Chief, Civil Division
 katherine@wilkenfeldlaw.com
 lauren@wilkenfeldlaw.com                  s/ Christopher C. Hair
 Attorney for Plaintiff                    CHRISTOPHER C. HAIR
                                           Pa. Bar No. 306656
                                           Assistant United States Attorney
                                           555 Fourth Street, NW
                                           Washington, D.C. 20530
                                           (202) 252-2541
                                           christopher.hair@usdoj.gov
                                           Attorneys for Defendant
Case 1:17-cv-02656-APM Document 18 Filed 04/01/19 Page 3 of 3
